Citation Nr: 1541074	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  14-07 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety.  

4.  Entitlement to service connection for osteoporosis.  

5.  Entitlement to service connection for seizures.  

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  

7.  Entitlement to an increased disability rating in excess of 10 percent for status post fracture, right femur neck with pin placement, resolved with degenerative joint disease (DJD), from October 13, 2010.  


REPRESENTATION

Appellant represented by:	Ashley Brooke Thomas, Attorney


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1971.  

These matters come before the Board of Veterans' Appeals (Board) from a July 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board notes that the Veteran's March 2014 VA Form 9 substantive appeal asserts that the RO failed to consider evidence of a left hip disability in conjunction with his claims on appeal.  The Board notes, however, that the Veteran is not service-connected for a left hip disability, and such a claim has not been certified to the Board on appeal.  See 38 C.F.R. § 20.200 (2015).  Therefore, the Board will not consider evidence pertaining to the Veteran's left hip herein.  The Board does not wish to suggest that the Veteran cannot file a claim of entitlement to service connection for a left hip disability; indeed, should he choose to do so, he is invited to file the appropriate claim with the agency of original jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran does not have a current bilateral hearing loss disability for VA purposes.  

2.  Tinnitus did not have onset during active service or within one year of discharge from active service and is not otherwise etiologically related to active service.  

3.  An acquired psychiatric disorder, to include depression and anxiety, did not have onset during active service and is not otherwise etiologically related to active service.  

4.  Osteoporosis did not have onset during active service and is not otherwise etiologically related to active service.  

5.  Seizures did not have onset during active service and are not otherwise etiologically related to active service.  

6.  Gastroesophageal reflux disease (GERD) did not have onset during active service and is not otherwise etiologically related to active service.  

7.  From October 13, 2010, the Veteran's status post fracture, right femur neck with pin placement, resolved with degenerative joint disease (DJD), has been manifested by limitation of motion to no worse than 80 degrees flexion with discomfort, extension to 10 degrees with discomfort, and abduction to 35 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).  

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.1.02, 3.303, 3.307, 3.309 (2015).  

3.  The criteria for service connection for an acquired psychiatric disorder, to include depression and anxiety, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

4.  The criteria for service connection for osteoporosis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

5.  The criteria for service connection for seizures have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  

6.  The criteria for service connection for gastroesophageal reflux disease (GERD) have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

7.  The criteria for an increased disability rating in excess of 10 percent for status post fracture, right femur neck with pin placement, resolved with degenerative joint disease (DJD), from October 13, 2010, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5010, 5255 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The RO provided the required notice regarding the Veteran's service connection claims on appeal by way of letters sent to the Veteran in October 2010 and July 2011.  Regarding the Veteran's claim of entitlement to an increased disability rating for a right hip disability, he is entitled to generic notice of the evidence needed to substantiate an increased rating claim, namely evidence demonstrating a worsening or increase in severity of the disability, and general notice of how disability evaluations and effective dates are assigned.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010).  Such notice was also provided within the October 2010 notice letters which was sent to the Veteran.  

Regarding the duty to assist, the Veteran's service treatment records, service personnel records, VA treatment records, and private treatment records have been obtained and associated with the claims file.  

The Veteran was provided with VA audiology and joints examinations in November 2010, and the examination reports have been associated with the claims file.  The Board finds the examinations and resulting opinions are adequate and provide sound bases upon which the Board may adjudicate the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus, and entitlement to an increased disability rating for a right hip disability.  The VA examiners interviewed and examined the Veteran, considered his provided history and medical records, and provided analyses to support the opinions rendered.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Moreover, there is no objective evidence indicating that there has been a material worsening in the severity of the Veteran's service-connected right hip disability since he was last examined in November 2010.  38 C.F.R. § 3.327(a) (2015).  VA's duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  

The Veteran has not been afforded a VA examination in connection with his claims of entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety, osteoporosis, seizures, or gastroesophageal reflux disease (GERD).  

However, VA does not have the duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Indeed, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As discussed further below, service treatment records do not document that an acquired psychiatric disorder, osteoporosis, seizures, or GERD first had onset during active service or that they are otherwise etiologically related to active service.  With respect to the third factor above regarding a relationship of a current disability to service, the Court has held that the types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters, 601 F.3d 1274 (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).  

The record in this case is negative for any indication, other than the Veteran's own assertions, that his claimed acquired psychiatric disorder, osteoporosis, seizures, or GERD is associated with his active service.  Conclusory generalized statements regarding the nexus between a disability and service are not enough to entitle a veteran to a medical examination under § 5103A(d)(2)(B).  Waters, supra at 1278.  "Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."  Id.  Consequently, VA examinations regarding the Veteran's claimed acquired psychiatric disorder, osteoporosis, seizures, and GERD are not warranted.  38 C.F.R. § 3.159(c)(4).  

Therefore, the Board finds that all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claims, and appellate review may proceed without prejudice to the Veteran.  


II.  Service Connection - Generally

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The Court of Appeals for Veterans Claims (Court) has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim." See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

For certain chronic disorders, including hearing loss, tinnitus, and epilepsies, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Even where service connection cannot be presumed, however, service connection may still be established on a direct basis.  See Stefl, 21 Vet. App. 120; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



II.A.  Hearing Loss & Tinnitus

The Veteran claims entitlement to service connection for hearing loss and tinnitus.  

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2015).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  Id.  

Service treatment records do not document any complaints, diagnosis, or treatment of hearing loss or tinnitus.  Physical examinations upon service enlistment and service discharge document normal clinical evaluations of the Veteran's ears and audiometric testing did not any hearing loss as defined by VA regulation.  38 C.F.R. § 3.385.  Additionally, the Veteran contemporaneously reported good health, with no ear trouble or hearing loss.  
	
Although the evidence of record fails to indicate any hearing loss within the relevant auditory thresholds during service, the Board notes that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  As discussed below, however, none of the post-service medical evidence of record indicates that the Veteran has a hearing loss disability as defined by VA regulation.  38 C.F.R. § 3.385.  

The Veteran was afforded a VA audiology examination in November 2010.  This examination revealed the following puretone thresholds, in decibels(dB), for the frequencies of interest, in Hertz (Hz):  


HERTZ

500
1000
2000
3000
4000
RIGHT
15
20
20
25
25
LEFT
20
20
15
20
25

Speech recognition scores based on the Maryland CNC Test were 96 percent in the left ear and 100 percent in the right ear.  

Additionally, the Veteran reported constant tinnitus which began approximately twenty to twenty-five years ago.  Based upon the examination, the VA examiner diagnosed normal hearing and subjective tinnitus.  The examiner opined that based upon the audiometric results and research, subjective tinnitus was not attributable to acoustic trauma during active service.  In support of her conclusion, she noted that the Veteran's report of delayed onset tinnitus due to noise exposure during active service was inconsistent with medical research and literature regarding noise-induced tinnitus and hearing loss which has shown that hazardous noise exposure has an immediate effect on hearing, rather than a delayed onset or progressive or cumulative effect.  

Private treatment records document audiologic testing in June 2006 and August 2006, in addition to the Veteran's complaint of tinnitus in July 2006.  The audiometric results were reported in graphical form; however, the Board, as the finder of fact, is able to read and interpret clear graphical audiometric findings.  See Kelly v. Brown, 7 Vet. App. 471 (1995).  

The June 2006 private audiometric testing revealed the following puretone thresholds, in decibels(dB), for the frequencies of interest, in Hertz (Hz):  


HERTZ

500
1000
2000
3000
4000
RIGHT
20
25
25
25
30
LEFT
20
20
15
20
30

Word recognition scores were 96 percent in the right ear and 100 percent in the left ear, although it is unclear if such results were based on the Maryland CNC Test.  

Similarly, the August 2006 private audiometric testing revealed the following puretone thresholds, in decibels(dB), for the frequencies of interest, in Hertz (Hz):  


HERTZ

500
1000
2000
3000
4000
RIGHT
20
25
20
--
25
LEFT
20
20
15
--
25

Word recognition scores were 100 percent bilaterally, although it is unclear if such results were based on the Maryland CNC Test.  

The Board observes here that, significantly, while the results of the June 2006 and August 2006 private audiometric tests and the November 2010 VA examination each display some mild hearing loss consistent with Hensley, they do not qualify as a hearing loss disability under VA regulation.  38 C.F.R. § 3.385.  

As discussed above, "[i]n the absence of proof of a present disability, there can be no valid claim."  Brammer, 3 Vet. App. at 225.  The Veteran is not shown by the medical evidence of record to have hearing loss in accordance with 38 C.F.R. § 3.385 at any time during the pendency of the appeal.  

The Veteran is competent to report observable symptoms, such as hearing difficulty, see Layno, 6 Vet. App. 465; however, the Veteran is not competent to diagnose hearing loss according to VA regulations, to include whether it was manifested to a compensable degree during active service or within the year subsequent to service discharge.  In certain unique instances, lay testimony may be competent to establish medical diagnosis or etiology.  See Jandreau, 492 F.3d at 1376-77; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, the diagnosis of a hearing disability for VA purposes is based on objective audiometric testing and is not simply determined based on mere personal observation by a layperson.  38 C.F.R. § 3.385.  Thus, the question of whether the Veteran has a hearing disability for VA purposes does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge in the field of audiology, including audiometric testing.  

Similarly, the Veteran is also competent to report subjective tinnitus.  See Layno, supra; see also Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Notably, however, at the November 2010 VA examination, the Veteran reported that his current tinnitus began approximately twenty to twenty-five years before, or in other words, from approximately 1985 to 1990.  The additional private medical evidence of record does not contain a report of tinnitus until July 2006.  As such, there is no competent evidence of record which indicates that the Veteran's tinnitus manifested at any time during active service, within one-year of service discharge, or until years after his release from active service.  The absence of any related evidence for an extended period after service weighs against a finding that the Veteran's tinnitus had onset during active service or was continuous therefrom.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The most probative evidence regarding whether the Veteran has a current bilateral hearing loss disability and whether his current subjective tinnitus is related to active service is the November 2010 VA examination report and opinion, which was well-supported by a rationale and based on review of the relevant medical history, physical examination, and the history provided by the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In conclusion, the most probative, competent evidence of record weighs against the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  There is no competent evidence that the Veteran has a current bilateral hearing loss disability and no competent evidence that his subjective tinnitus first manifested during active service, within one year of service discharge, or that it is otherwise related to active service.  As the preponderance of the evidence is against the Veteran's claims, there is no reasonable doubt to be resolved, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  


II.B.  Acquired Psychiatric Disorder/Osteoporosis/Seizures/GERD

The Veteran also claims entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety, osteoporosis, seizures, and GERD.  

Service treatment records do not contain any complaints, diagnosis, or treatment of the claimed conditions.  Medical examinations upon service enlistment and discharge document normal relevant clinical evaluations and the Veteran did not report relevant conditions in contemporaneous reports of medical history.  

Post-service treatment records document diagnoses of various psychiatric disorders  including depression, cognitive disorder not otherwise specified (NOS), alcohol abuse, cannabis abuse, personality disorder NOS, substance induced dementia, and possible bipolar disorder.  Additionally, post-service treatment records document current diagnoses of osteoporosis, a history of seizures, and GERD.  

As discussed above, the Veteran has not been afforded VA examinations in connection with his claims of entitlement to service connection for an acquired psychiatric disorder, osteoporosis, seizures, or GERD.  Notably, there is no competent or otherwise persuasive evidence establishing that such conditions first manifested during active service or, in the case of seizures, within one-year of service discharge.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309; see also McLendon, supra.  Moreover, there is no indication, other than the Veteran's own lay assertions, that his claimed conditions are associated with his active service.  

Similarly, there is no persuasive evidence of record establishing that the Veteran's claimed conditions are etiologically related to his active service.  The Board acknowledges that the Veteran is competent to report observable symptoms, see Layno, supra; however, he is not competent to provide an etiological opinion linking an acquired psychiatric disorder, osteoporosis, or GERD to his active service.  See Jandreau, supra.  Such a determination requires complex medical expertise that the Veteran fails to possess.  Therefore, to the extent that the Veteran's lay statements allege a nexus relationship between an acquired psychiatric disorder, osteoporosis, or GERD and his active service, the Board finds that such statements are of little probative value.  

Additionally, regarding the Veteran's claim of entitlement to service connection for seizures in particular, the evidence of record documents that while the Veteran has a history of seizures, he has been seizure free since 1986.  As noted above, entitlement to service connection requires a current disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  See Brammer, supra; see also McClain, 21 Vet. App. at 321.  Given that the Veteran's claim of entitlement to seizures was filed in 2010, over twenty years since his last seizure as documented within the evidence of record, he has not exhibited the requirement of a current seizure disability, and service connection is not warranted.  

In conclusion, the preponderance of the evidence weighs against the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder, osteoporosis, seizures, and GERD, as there is no evidence of a current seizure disability and no competent nexus evidence of record regarding any of the claimed conditions.  There is no reasonable doubt to be resolved, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  

III.  Increased Rating - Right Hip

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2015).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  38 C.F.R. § 4.14 (2015).  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Id.  

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2015).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2015).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding, see 38 C.F.R. § 4.14 (2015), do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2015).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are related considerations.  For the purpose of rating disability from arthritis, the hip is considered one major joint.  38 C.F.R. § 4.45.  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Generally, the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  However, the Board notes that the July 2011 RO decision on appeal granted an increased 10 percent disability rating, effective October 13, 2010, or the date of the Veteran's increased rating claim.  While the Veteran has continued to disagree with the assigned disability rating, neither he nor his attorney representative has specifically disagreed with the effective date assigned.  Therefore, in deciding the increased rating claim below, the Board has considered the Veteran's entitlement to an increased disability rating in excess of 10 percent from October 13, 2010.  

The Veteran seeks entitlement to an increased disability rating in excess of 10 percent for status post fracture, right femur neck with pin placement, resolved with degenerative joint disease (DJD), from October 13, 2010.  His right hip disability is rated as noncompensable from May 31, 1971 pursuant to diagnostic code (DC) 5255 regarding impairment of the femur, and as 10 percent disabling from October 13, 2010 pursuant to DC 5255-5010, indicating that his impairment of the femur is rated based upon traumatic arthritis.  See 38 C.F.R. § 4.71a, DCs 5010, 5255 (2015).  

Pursuant to DC 5010, the criteria for the evaluation of traumatic arthritis direct that the evaluation be conducted under DC 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DCs 5003, 5010 (2015).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  Id.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  Id.  The above ratings are to be combined, not added under DC 5003.  Id., Note 1.  

Under DC 5255, malunion of the femur with slight knee or hip disability warrants a 10 percent disability rating.  Id.  Malunion of the femur with moderate knee or hip disability warrants a 20 percent disability rating.  Id.  Malunion of the femur with marked knee or hip disability warrants a 30 percent disability rating.  Id.  Fracture of surgical neck of femur, with false joint, or fracture of shaft or anatomical neck of femur with nonunion, without loose motion, weight bearing preserved with aid of brace, warrants a 60 percent disability rating.  Id.  A maximum schedular 80 percent disability rating is warranted for fracture of shaft or anatomical neck of femur, with nonunion, with loose motion (spiral or oblique fracture).  Id.  

Turning to the evidence of record from the Veteran's October 13, 2010 increased rating claim to the present, the Veteran was afforded a VA examination regarding his right hip in November 2010.  At that time, he reported increased daily pain in his right hip.  He was noted to be independent in activities of daily living and denied bedrest, flare-ups, or periods of incapacitation due to his right hip condition in the last twelve months.  The examiner initially noted that there was no swelling, weakness, or instability, but there was decreased range of motion in the right hip.  Upon physical examination, the Veteran's gait was grossly normal and he walked without assistive devices.  Range of motion in the right hip was as follows:  flexion to 80 degrees with discomfort, extension to 10 degrees with discomfort, abduction to 35 degrees, adduction to 15 degrees, external rotation to 45 degrees, internal rotation to 10 degrees.  There was no tenderness, heat, spasms, edema, abnormal movements, fatigability, lack of endurance, weakness, instability, or pertinent abnormal weight bearing, no loss of function with repetitive motion, and no deformity, drainage, malalignment, or guarding of movement.  The examiner stated that loss of function during flare-ups could not be determined without resorting to mere speculation.  X-ray diagnostic tests showed a side plate and screws in the proximal right femur, with no evidence of hardware loosening or failure.  There was straightening of the angle between the right femoral head and shaft, with a moderate amount of heterotopic bone formation, lateral to the right femoral head.  Based upon the above, the VA examiner diagnosed status post right hip fracture with pin placements, resolved, with degenerative joint disease (DJD) and limited range of motion.  

Private orthopedic treatment records from June 2012 document the Veteran's ongoing complaints of pain and discomfort in his right hip, which he reported as occasional sharp pain in his hip which would occur suddenly and go away after a while, after which it would not bother him until the next episode.  Upon examination, the Veteran displayed full internal and external rotation without pain or discomfort, and he could flex and extend the hip without any real pain.  X-ray studies shows significant arthritis in the right hip, a large segment of heterotopic bone, and hardware from prior surgery which was still well affixed to the bone.  The private physician noted that the Veteran's condition required conservative management, and he was prescribed Voltaren for his arthritis condition.  

Subsequent private orthopedic treatment records from November 2013 also document the Veteran's complaints of right hip pain, which was reported as going down the front of his thigh, past his knee, into the lower leg.  The Veteran denied any numbness or tingling associated with the pain, and there was no weakness or clumsiness of the lower extremity.  Upon physical examination, the Veteran displayed full internal and external rotation of the hip, without pain.  A straight leg-raising test was negative.  The examiner noted the Veteran's right hip arthritis condition, which was not tender to palpation or manipulation.  He also stated that the Veteran may have nerve root encroachment at some point, causing the radicular pain down his leg.  

Given the evidence as discussed above, the Board finds that the preponderance of the evidence weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 10 percent for status post fracture, right femur neck with pin placement, resolved with degenerative joint disease (DJD), from October 13, 2010.  

First, an increased disability rating in excess of 10 percent is not warranted from October 13, 2010 based upon DC 5010 or 5255.  38 C.F.R. § 4.71a, DCs 5010, 5255.  As noted above, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Id.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations warrants a 20 percent disability rating.  Id.  

As discussed above, the hip is considered one major joint.  38 C.F.R. § 4.45.  As such, the Veteran's right hip disability cannot meet the criteria for an increased 20 percent disability rating under DC 5010, as it specifically requires evidence of arthritis involving two or more major joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5010.  

Under DC 5255, a 20 percent disability rating is warranted for malunion of the femur with moderate knee or hip disability.  Id., DC 5255.  However, neither the November 2010 VA examination or private orthopedic treatment records document malunion of the femur with moderate knee or hip disability.  As such, an increased 20 percent disability rating is not warranted under DC 5255.  Likewise, the evidence of record does not document any more severe impairment of the Veteran's femur to warrant an increased 30, 60, or 80 percent disability rating under DC 5255.  Id.  

The Board has also considered whether an increased disability rating is warranted under an alternate diagnostic code regarding the hip.  DC 5250 provides for rating the hip on the basis of ankylosis.  Id., DC 5250.  Favorable ankylosis of the hip in flexion at an angle between 20 degrees and 40 degrees and slight adduction or abduction warrants a 60 percent disability rating.  Id.  Intermediate ankylosis of the hip warrants a 70 percent disability rating.  Id.  Extremely unfavorable ankylosis, with the foot not reaching the ground, or necessitating crutches, warrants a 90 percent disability rating and entitles the claimant to special monthly compensation (SMC).  Id.  However, as noted in the objective findings of the November 2010 VA examination discussed above, there is no ankylosis of the Veteran's right hip; therefore, DC 5250 is not for application.  

DCs 5251 and 5252 provide for rating of the hip based upon limitation of extension and flexion of the thigh, respectively.  DC 5251 provides for a 10 percent disability rating for extension of the light limited to 5 degrees.  Id., DC 5251.  DC 5252 provides for a 10 percent disability rating for flexion limited to 45 degrees, a 20 percent disability rating for flexion limited to 30 degrees, a 30 percent disability rating for flexion limited to 20 degrees, and a maximum 40 percent disability rating for flexion limited to 10 degrees.  Id., DC 5252.  As documented in the November 2010 VA examination discussed above, the Veteran's range of motion in the right hip was limited to no worse than 80 degrees flexion and 10 degrees extension, each with discomfort.  As such, the Veteran is not entitled to an increased disability rating in excess of 10 percent under DC 5251 or 5252.  Rather, the Veteran's currently assigned 10 percent disability rating contemplates the Veteran's noncompensable painful motion of the right hip, which is one major joint.  See id., DC 5010; see also Mitchell, 25 Vet. App. 32.  

Under DC 5253, limitation of adduction and an inability to cross the legs, or limitation of rotation with an inability to toe-out the affected leg more than 15 degrees warrants a 10 percent disability rating.  Id., DC 5253.  Limitation of abduction of a thigh with motion lost beyond 10 degrees warrants a 20 percent disability rating.  Id.  As noted in the objective findings of the November 2010 VA examination, the Veteran's right thigh abduction was to 35 degrees.  As such, an increased disability rating in excess of 10 percent is not warranted under DC 5253.  

DC 5254 provides for a singular maximum evaluation of 80 percent for flail joint of the hip.  Id., DC 5254.  However, there is no objective evidence of a flail joint of the Veteran's right hip; therefore, DC 5254 is not for application.  

Finally, DC 5255 deals with impairment of the femur.  Id., DC 5255.  Under this code, malunion of the femur with slight knee or hip disability warrants a 10 percent disability rating.  Id.  Malunion of the femur with moderate knee or hip disability warrants a 20 percent disability rating.  Id.  Malunion of the femur with marked knee or hip disability warrants a 30 percent disability rating.  Id.  Fracture of surgical neck of femur, with false joint, or fracture of shaft or anatomical neck of femur with nonunion, without loose motion, weight bearing preserved with aid of brace, warrants a 60 percent disability rating.  Id.  A maximum schedular 80 percent disability rating is warranted for fracture of shaft or anatomical neck of femur, with nonunion, with loose motion (spiral or oblique fracture).  Id.  However, there is no objective evidence that the Veteran's right hip disability has resulted in malunion of the femur with moderate knee or hip disability in order to warrant an increased 20 percent disability rating for any period on appeal.  

Indeed, the November 2010 VA examination does not document any impairment of the femur; however, to the extent that it could be argued that the Veteran is entitled to a separate 10 percent disability rating under DC 5255 for malunion of the femur with slight knee or hip disability, the Board notes that the assignment of a separate, compensable rating under DC 5255 for malunion of the right hip with slight knee or hip disability would constitute impermissible pyramiding as the symptomology is duplicative or overlapping with that assigned under DC 5010 for noncompensable painful limitation of motion.  Indeed, the slight disability referenced in DC 5255 is broad in scope, and the factors supporting the rating include pain with noncompensable limitation of motion, for which the Veteran is already being compensated pursuant to DC 5010.  Therefore, the assignment of a separate compensable rating for the right hip under DC 5255 would constitute impermissible pyramiding with the current rating for noncompensable limitation of motion as the symptomology is duplicative and overlapping.  

The Board affords the greatest probative value to the November 2010 VA examination of record wherein the examiners obtained a history from the Veteran and reviewed his claims file and relevant medical history, in addition to making valid findings based upon thorough physical examinations.  Importantly, the examiners documented necessary findings for the Board to apply the relevant rating criteria.  Thus, the Board finds the VA examinations are adequate and entitled to great probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 302-04.  

Additionally, the Board has also considered the more recent private orthopedic treatment records; however, such records clearly document that the Veteran displayed full range of motion, with some pain, and x-ray evidence of arthritis.  To the extent that such records document the private physician's statement that the Veteran may have some nerve root encroachment causing radicular pain down his leg, the Board points out that associated neurologic complaints are not part of the relevant rating criteria for hip disabilities.  See 38 C.F.R. § 4.71a, DCs 5250-5255.  Moreover, the private physician's statement is entirely speculative in nature, and thus, of little probative value.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (explaining that medical evidence which merely indicates that an alleged disorder may be related to service is too speculative to establish the presence any such relationship).  

Thus, the preponderance of evidence of record weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 10 percent for status post fracture, right femur neck with pin placement, resolved with degenerative joint disease (DJD), from October 13, 2010.  There is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  

IV.  Extraschedular & TDIU Consideration

The Board has also considered whether referral is warranted in this case for an extraschedular rating.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, case may be referred to the Chief Benefits Director or the Director of Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).  

Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

The Board finds that the schedular evaluations assigned for the Veteran's right hip disability are adequate in this case.  The diagnostic criteria adequately describe the severity and symptomatology of the disability based upon limitation of range of motion and pain from disability of the hip.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability ratings for his level of impairment.  Nor has he alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's right hip disability are considered by the schedular ratings assigned.  

Finally, the Veteran has not contended, and the evidence does not otherwise indicate, that his right hip disability has rendered him unemployable.  Moreover, while the Veteran was retired at the time of the November 2010 VA examination, the examiner found that he was independent in activities of daily living.  As such, there is no indication that the Veteran's right hip disability completely prevents him from securing or following a substantially gainful occupation.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


(CONTINUED ON THE FOLLOWING PAGE)

ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for an acquired psychiatric disorder, to include depression and anxiety, is denied.  

Service connection for osteoporosis is denied.  

Service connection for seizures is denied.  

Service connection for GERD is denied.  

An increased disability rating in excess of 10 percent for status post fracture, right femur neck with pin placement, resolved with DJD, is denied from October 13, 2010.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


